Citation Nr: 1627025	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-15 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to December 1958. 

This appeal comes to the Board of Veterans Appeals  (Board) arising from rating actions by the Regional Office (RO) in Atlanta, Georgia,  In April 2011, the RO denied claims for service connection for "paroxysmal atrial tachycardia (claimed as heart condition)," and "anxiety, panic attacks, and nervous condition."  In May 2013, the RO denied claims for service connection for PTSD, and sleep apnea.  In April 2015, the RO again denied claims for service connection for PTSD, and sleep apnea, and denied a claim for service connection for COPD.  

The Board has recharacterized the issues as stated on the cover page of this decision to interpret the claimed conditions as broadly (and clearly) as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In September 2012, the Veteran canceled his request for a hearing, scheduled for October 2012.  In January 2015, the Veteran requested a videoconference hearing.  However, in November 2015, he stated that he would not be attending his hearing, and in February 2016, he withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) (2015).  Accordingly, the Board will proceed without further delay.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for sleep apnea, and 
COPD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a heart disability, or an acquired psychiatric disorder, to include PTSD, due to his service.


CONCLUSION OF LAW

A heart disability, and an acquired psychiatric disorder, to include PTSD, were not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for a heart disability, and an acquired psychiatric disorder, to include PTSD.  With regard to PTSD stressors, in a statement to VA, dated in March 2010, the Veteran reported that following training as a ground radio operator, he was assigned to be an airborne radio operator, with additional training that included going to jump (parachute) school.  He was unable to jump from the 50-foot tower.  He had to fly in airplanes as part of his duties, and although he tried to get reassigned to ground duty, he was not successful.  He appears to state that his plane once dropped about 2,000 feet in seconds, that oil blinded his view during takeoff, and that the propellers drove chucks of ice into the fuselage.  See VA Form 21-4138, dated in March 2010.  He later asserted that he was in a SA-16 plane doing search and rescue missions, and that his plane landed on the water/10-foot waves, and that on one occasion one of its two engines stopped working.  See Veteran's statement, received in July 2013.

The Board notes that additional evidence has been received following the issuance of the RO's decisions, which has not been reviewed by the RO.  However, in May 2016, a waiver of RO review of this evidence was received.  See 38 C.F.R. § 20.1304 (2015).  Accordingly, a remand for RO consideration is not required.

In February 2010, the Veteran filed a claim for service connection for a psychiatric disorder.  In April 2011, the RO denied claims for service connection for "paroxysmal atrial tachycardia (claimed as heart condition)," and "anxiety, panic attacks, and nervous condition."  In May 2013 and April 2015, the RO denied claims for service connection for PTSD.  The Veteran has appealed.  The Board has recharacterized the claims involving an acquired psychiatric disorder, and PTSD, as one issue.  Clemons.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b)  does not require proof of the nexus element; it is presumed.  Id.   

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's service treatment records do not show treatment, findings, or a diagnosis involving heart symptoms, or psychiatric symptoms.  The Veteran's separation examination report, dated in December 1958, shows that his heart, and psychiatric condition, were clinically evaluated as normal.  

As for the post-service medical evidence, VA and non-VA reports show that in 1975, the Veteran was noted to have paroxysmal atrial tachycardia ("PAT").  See e.g., April 1975 EKG (electrocardiogram) from Lee Memorial Hospital.  

A November 1977 report from Parkway General Hospital notes recurrent PAT, and a history of emotional lability.  

Private treatment reports, dated between 1978 and 1985, note PTSD, mitral valve prolapse, tachycardia, and sick sinus condition.  A July 1985 report from Hampton Roads Cardiovascular Associates notes a history of PAT "initially documented in 1975," and that "over this period of time the patient has also had a severe problem with anxiety."

A decision of the Social Security Administration (SSA), dated in June 1992, shows that the SSA noted that the Veteran claimed to be disabled due to PAT, an anxiety and panic disorder, mitral valve prolapse, sick sinus syndrome, and agoraphobia.  The SSA determined that the Veteran was disabled as of September 1981, with impairments due to PAT, mitral valve prolapse, and a generalized anxiety disorder with agoraphobia and panic attacks. 

VA progress notes show that the Veteran has been noted to have disorders that include PTSD (to include notations of rule out PTSD, chronic, military-related"), a panic disorder, an anxiety disorder, arrhythmia, and tobacco use disorder.  

In May 2013, the RO issued a memorandum in which it concluded that there was insufficient evidence of record to warrant an attempt to verify any claimed stressor with the JSRRC (the U.S. Army and Joint Services Records Research Center).  The Board agrees.  The Veteran has not provided a reasonably specific time frame for any claimed stressors, or the names of anyone involved, and the claimed stressors appear to be anecdotal events that are not capable of verification.  See VBA Manual M21-1, III.iv.4.H.32.j.  The Board has therefore determined that the evidence does not warrant the conclusion that a claimed stressor has been verified.

In a May 1979 statement to VA, made in association with a claim for education benefits, the Veteran reported that he was "first stricken with an attack" in September 1975, and that he had attached an EKG and doctor's report.

In a statement made to VA, dated in April 1979, the Veteran noted that he had PAT, with the first occurrence in 1975.  

The Veteran's service treatment records do not show any relevant complaints, findings, or treatment, and the Veteran's heart, and psychiatric condition, were clinically evaluated as normal upon separation from service in December 1958.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).

Following separation from service, the earliest medical evidence of treatment for heart symptoms, or psychiatric symptoms, is dated in 1975.  

This is about 16 years after separation from service.  

The Veteran has not specifically, alleged a continuity of symptoms since his service, and his 1979 statements show that he reported that his heart symptoms began in 1975.  In any event, as the Veteran is not shown to have a disorder listed at 38 C.F.R.  § 3.309(a), the theory of continuity of symptomatology is not applicable to either of these claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  There is no competent opinion in support of either of the claims.  Accordingly, the preponderance of the evidence is against the claims, and the claims must be denied.

To the extent that a claim for service connection for PTSD has been presented, as it is not shown the Veteran engaged in combat, or that he was exposed to hostile military or terrorist activity, his assertions of service stressors while incarcerated, to include being beaten, put into a box, and hung by this thumbs, are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); VBA Manual M21-1, IV.ii.1.D.3.a. 

There is no evidence of record in support of any of his claimed stressors.  As there is no verified stressor upon which a diagnosis of service-related PTSD may be based, the claim for PTSD must therefore be denied.  38 C.F.R. § 3.304(f); VBA Manual M21-1, IV.ii.1.D.3.p.  

It is important for the Veteran to understand that the best evidence in this case does not indicate PTSD.  Even if the Board concedes that the Veteran has PTSD, there is simply no stressor that the Board can confirm that provides the basis to grant such a claim. 

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  There is no inservice evidence of treatment for heart symptoms, or psychiatric symptoms, or until about 16 years following active duty service.  There is no competent opinion of record in support of either of the claims.  Given the foregoing, the Board finds that the evidence outweighs the appellant's contentions to the effect that he has a heart disability, and an acquired psychiatric disorder, to include PTSD, due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, several private health care providers identified by the Veteran have stated that they do not have any records for him.  

It appears that some of the Veteran's service treatment reports may not be of record.  The National Personnel Records Center (NPRC) has stated that any additional service treatment reports which may have existed may have been destroyed in a 1973 fire.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  VA is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 622 (1992).

The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  An April 2013 duty-to-assist letter shows that the RO requested that the Veteran complete a NA Form 13055 in order to allow them to search other sources for his records.  There is no record of a response.  The RO has obtained post-service VA and non-VA medical records, and SSA records.  Therefore, the Board finds that VA has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Veteran himself has not indicated that service records would support these claims.

The Veteran has not been afforded examinations, and etiological opinions have not been obtained.  However, the Veteran is not shown to have been treated for heart symptoms, or psychiatric symptoms, during service.  There is no competent opinion in support of either of the claims, and there is no verified stressor in association with the PTSD claim.  The claimed conditions are first shown many years after separation from service.  Given the foregoing, the Board finds that a remand for an examination and/or an opinion is not warranted.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a heart disability, and an acquired psychiatric disorder, to include PTSD, is denied.   


REMAND

The Veteran asserts that he is entitled to service connection for sleep apnea, and 
COPD.

In May 2013, the RO denied a claim for service connection for sleep apnea.  In April 2015, the RO again denied a claim for service connection for sleep apnea, as well as a claim for service connection for COPD.  

In statements, dated in July 2013, and February 2016, the Veteran indicated that he desired to appeal the issues of entitlement to service connection for sleep apnea, and COPD.   

A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the May 2013 and April 2015 rating decisions, the RO must now provide the Veteran with a statement of the case on the issues of entitlement to service connection for sleep apnea, and COPD.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case with respect to the issues of entitlement to service connection for sleep apnea, and COPD.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


